       Case 4:19-cv-00947-A Document 29 Filed 06/05/20                                Page 1 of 7 PageID    100 COURT
                                                                                                   U.S. DISTRICT
                                                                                                 NORTilERN DISTRICT OF TBXAB
                                                                                                           FILED
                                                                                                       -·~·-~


                            IN THE UNITED STATES DISTRICT COURT                                      [ JUN -5-~~~J
                                 NORTHERN DISTRICT OF TEXAS                                      CLERK,   u.s. DISTRJCT.COURT
                                     FORT WORTH DIVISION                                           B~--,D~opu=ty~-~~·


DINA KASWATUKA,                                             §
                                                            §
                   Plaintiff,                               §
                                                            §
vs.                                                         §    NO. 4:19-CV-947-A
                                                            §
THE UNITED STATES DEPARTMENT                                §
OF HOMELAND SECURITY,                                       §
                                                            §
                   Defendant.                               §


                                  MEMORANDUM OPINION AND ORDER

          Came on for consideration the motion of defendant, The

United States Department of Homeland Security, to dismiss.

Plaintiff, Dina Kaswatuka, has failed to respond to the motion,

which is ripe for ruling. The court, having considered the

motion,         the record,          and applicable authorities,                          finds that the

motion should be granted.

                                                          I.

                                            Plaintiff's Claims

          On November 9,             2019, plaintiff filed her complaint in this

case. In it, she alleges: She worked as a security officer at

DFW Airport until October 12, 2019. Doc.                                  1
                                                                              1 at 2,       ~   4. She has

exhausted her administrative remedies. Id. She suffered

discrimination from representatives of defendant based on her

race      (African American), national origin (Congo),                                       sex (female),


1
    The "Doc.   "reference is to the number of the item on the docket in this case.
     Case 4:19-cv-00947-A Document 29 Filed 06/05/20            Page 2 of 7 PageID 101


color (brown), and disability (military sexual trauma) . Id. ,                      5

&    3'   ,   6.

          Plaintiff asserts claims under the Americans with

Disabilities Act, 42 U.S.C.          §§    12101-12213         ("ADA"), the Civil

Rights Act of 1964, 42 U.S.C.             §§       2000e to 200e-17     ("Title VII"),

and 42 U.S.C.        §   1983. She seeks to recover compensatory and

exemplary damages and attorney's fees.

                                           II.

                              Grounds of the Motion

          Defendant says that all of plaintiff's claims fail. The ADA

does not apply to federal employees and, even if plaintiff had

brought a disability discrimination claim under the

Rehabilitation Act of 1973, 29 U.S.C.                   §§   701-7961

("Rehabilitation Act"), such claim would be preempted by the

Aviation and Transportation Security Act of 2001, 49 U.S.C.

§    44935     ( "ATSA") . Her claim under § 1983 is preempted by Title

VII. And, plaintiff has failed to state a claim under Title VII

because she has improperly sued defendant itself rather than its

currently acting Secretary. Doc. 25.

                                          III.

                            Applicable Legal Standards

A.        Pleading

          Rule 8 (a) (2) of the Federal Rules of Civil Procedure

                                               2
     Case 4:19-cv-00947-A Document 29 Filed 06/05/20   Page 3 of 7 PageID 102



provides, in a general way, the applicable standard of pleading.

It requires that a complaint contain "a short and plain

statement of the claim showing that the pleader is entitled to

relief," Fed. R. Civ. P. 8(a) (2),           "in order to give the

defendant fair notice of what the claim is and the grounds upon

which it rests," Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007) (internal quotation marks and ellipsis omitted). Although

a complaint need not contain detailed factual allegations, the

"showing" contemplated by Rule 8 requires the plaintiff to do

more than simply allege legal conclusions or recite the elements

of a cause of action. Twombly, 550 U.S. at 555 & n.3. Thus,

which a court must accept all of the factual allegations in the

complaint as true, it need not credit bare legal conclusions

that are unsupported by any factual underpinnings. See Ashcroft

v.   Iqbal,   556 U.S.   662,   679   (2009) ("While legal conclusions can

provide the framework of a complaint, they must be supported by

factual allegations.").

       Moreover, to survive a motion to dismiss for failure to

state a claim, the facts pleaded must allow the court to infer

that the plaintiff's right to relief is plausible. Iqbal, 556

U.S. at 678. To allege a plausible right to relief, the facts

pleaded must suggest liability; allegations that are merely

consistent with unlawful conduct are insufficient. Id. In other

                                         3
     Case 4:19-cv-00947-A Document 29 Filed 06/05/20    Page 4 of 7 PageID 103



words, where the facts pleaded do no more than permit the court

to infer the possibility of misconduct, the complaint has not

shown that the pleader is entitled to relief. Id. At 679.

"Determining whether a complaint states a plausible claims for

relief .         [is] a context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense." Id.

B.     Subject Matter Jurisdiction

             Dismissal of a case is proper under Rule 12 (b) (1) of

the Federal Rules of Civil Procedure when the court lacks the

statutory or constitutional power to adjudicate the case. Home

Builders Ass'n of Miss.,      Inc. v. City of Madison, Miss., 143 F.3d

1006, 1010 (5th Cir. 1998). When considering a motion to dismiss

for lack of subject matter jurisdiction, the court construes the

allegations of the complaint favorably to the pleader. Spector

v. L Q Motor Inns,       Inc., 517 F.2d 278, 281       (5~   Cir. 1975).

However, the court is not limited to a consideration of the

allegations of the complaint in deciding whether subject matter

jurisdiction exists.       Williamson v. Tucker, 645 F.2d 404, 413

(5th cir. 1981).     The court may consider conflicting evidence and

decide for itself the factual issues that determine

jurisdiction.      Id.   Because of the limited nature of federal

court jurisdiction, there is a presumption against its

                                       4
  Case 4:19-cv-00947-A Document 29 Filed 06/05/20       Page 5 of 7 PageID 104


existence.       See Owen Equip. & Erection Co. v. Kroger, 437 U.S.

365, 374    (1978); McNutt v. General Motors Acceptance Corp. of

Ind.,    Inc., 298 U.S. 178, 189 (1936).          A party who seeks to

invoke federal court jurisdiction has the burden to demonstrate

that subject matter jurisdiction exists.              McNutt, 298 U.S. at

189; Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001)

                                    IV.

                                 Analysis

        As defendant notes, the provisions of the ADA are made

applicable to federal employees through the Rehabilitation Act.

Kemp v. Holder, 610 F. 3d 231, 234            (5th Cir. 2010); Crawford v.

U.S. Dep't of Homeland Sec., 245 F. App'x 369, 380 n.6 (5th Cir.

2007). However, even if plaintiff had asserted her disability

discrimination claims under that provision, such claims would be

preempted by the ATSA. Field v. Napolitano, 663 F.3d 505, 511-12

(1st Cir. 2011); Teamer v. Napolitano, No. H-11-1808, 2012 WL

1551309, at *1 n.2      (S.D. Tex. May 1, 2012); Tucker v. Ridge, 322

F. Supp. 2d 738, 743      (E.D. Tex. 2004).

        An element of a claim under       §   1983 is that the violation of

rights must be by a person acting under authority of state law.

42 U.S.C.    §   1983; Bass v. Parkwood Hosp., 180 F.3d 234, 241 (5th

Cir. 1999). Plaintiff only alleges that agents of defendant

violated her constitutional rights. Doc. 1 at 4, , 14. Federal

                                      5
       Case 4:19-cv-00947-A Document 29 Filed 06/05/20                             Page 6 of 7 PageID 105


officials acting under color of federal,                                    rather than state, law

are not subject to suit under§ 1983. Resident Council of Allen

Parkway Vill. v. U.S. Dep't of Hous. & Urban Dev.,                                             980 F.2d

1043, 1053             (5th Cir. 1993). And, even if officials of defendant

were somehow acting under color of state law, plaintiff's § 1983

claim would be preempted by Title VII. Rolland v. U.S. Dep't of

Veterans Affairs, 146 F. App'x 743                                (5th Cir. 2005). See also

Brown v. Gen. Servs. Admin., 425 U.S. 820, 835                                          (1976) (Title VII

provides the exclusive judicial remedy for claims of

discrimination in federal employment). And, the Rehabilitation

Act would also preempt such claims. Lollar v. Baker, 196 F.3d

603, 610           (5th Cir. 1999).

           Finally, under Title VII, the only proper defendant is the

head of the department, agency, or unit. 2 42 U.S.C. § 2000e-

16(c). As plaintiff has failed to name the Acting Secretary of

the Department of Homeland Security as a defendant, her claims

under Title VII must be dismissed. Quevedo v. Army & Air Force

Exch. Serv., 234 F.3d 29                        (5th Cir. 2000); Menchaca v. Frank, 993

F.2d 1544, 1993 WL 185783, at *1 (5th Cir. 1993). That plaintiff

is now proceeding pro se does not exempt her from compliance




2
    The proper defendant in a Rehabilitation Act case is also the head of the department, agency, or unit. Honeycutt v.
Long. 861 F.2d 1346, 1349 (5'" Cir. 1988).
                                                            6
  Case 4:19-cv-00947-A Document 29 Filed 06/05/20   Page 7 of 7 PageID 106


with applicable rules of procedure and substantive law. Hulsey

v. State of Tex.,   929 F.2d 168, 171 (5'" Cir. 1991).

                                   v.
                                  Order

     The court ORDERS that defendant's motion to dismiss be, and

is hereby, granted, and that plaintiff's claims against

defendant be, and are hereby, dismissed.

     SIGNED June 5, 2020.




                                    7
